PER CURIAM.
Effective nunc pro tunc January 25, 1960, Rule 3.10, Florida Appellate Rules, as amended October 1, 1959, be and the same is hereby further amended by striking said amended Rule 3.10 g and inserting in lieu thereof a new rule 3.10 g to read as follows, viz.:
“g. Oral arguments will be heard by the Supreme Court en banc (seven Justices) in the following cases, to-wit:
“(1) Appeals from judgments imposing the death penalty.
“(2) Appeals from final judgments or decrees directly passing upon the validity of a State Statute or a Federal Statute or Treaty.
“(3) Appeals from final judgments or decrees construing a controlling provision of the Florida or Federal Constitution.
“(4) Such other matters as shall be designated by the Chief Justice.
“All other cases will be heard by a Quorum of the Court consisting of five members.
*133“Nothing herein shall prevent the Court from sitting as scheduled if a constitutional quorum is present, when so convened in the discretion of the Chief Justice because of the disqualification, illness or absence of one or more of the Justices.”
ROBERTS, C. J., and TERRELL, THOMAS, DREW, THORNAL, O’CON-NELL and CALDWELL, JJ., concur.